Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 2, 4, 6-9, 15-20, 40-45, 47-58, and 62, drawn to antigen-binding proteins that bind STEAP1.
Group II, claim(s) 21, 22, 27-31, 33-35, 64, 65, 70-74, and 76-112, drawn to methods of treating cancer comprising administering to a subject in need thereof an antigen-binding protein that binds STEAP1.
Group III, claim(s) 36-39 and 59-61, drawn to nucleic acids encoding antigen-binding proteins that bind STEAP1.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Group I recites anti-STEAP1 antibodies having different heavy and light chain CDR combinations, see claims 1 and 2. These distinct species lack unity of invention as detailed below, and as such upon the election of Group I, Applicant is required to elect a single species of anti-STEAP1 antibody (either the anti-STEAP1 antibody of claim 1 or the anti-STEAP1 antibody of claim 2) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election. Applicant is also required to indicate whether any of the light or heavy chain variable region sequences recited in claims 6-9 comprise the elected CDR sets.
Group I also recites different types of STEAP1 antigen-binding proteins, including the monospecific construct of claims 1, 2, 4, 6-9, and 15-20, and the bispecific construct of claims 40-45, 47-58, and 62. These distinct species lack unity of invention as detailed below, and as such upon the election of Group I, Applicant is required to elect a single species of STEAP1 antigen-binding protein (either the monospecific or the bispecific construct) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Group II recites methods of treatment using different types of STEAP1 antigen-binding proteins, including monospecific constructs (claims 21, 22, 27-31, and 33-35) and bispecific constructs (claims 64, 65, 70-74, and 76-112). These distinct species lack unity of invention as detailed below, and as such upon the election of Group II, Applicant is required to elect either methods of treatment using monospecific constructs or methods of treatment using bispecific constructs to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Group III recites methods of treatment using different types of nucleic acids encoding STEAP1 antigen-binding proteins, including nucleic acids encoding monospecific constructs (claims 36-39) and nucleic acids encoding bispecific constructs (claims 59-61). These distinct species lack unity of invention as detailed below, and as such upon the election of Group III, Applicant is required to elect either nucleic acids encoding monospecific constructs or nucleic acids encoding bispecific constructs to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: None.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The Groups lack unity of invention, because even though the inventions of these groups require the technical feature of an antigen-binding protein that binds STEAP1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Christian et al. (US PG PUB 2021/0047407, App. No. 16/964,452, effective filing date: 02/08/2018) At [0134], Christian et al. teach an antigen-binding protein that binds STEAP1 comprising the anti-STEAP1 variable heavy domain of SEQ ID NO: 379 and the anti-STEAP1 variable light domain of SEQ ID NO: 378. SEQ ID NO: 379 of Christian et al. comprises the instantly claimed heavy chain CDRs of SEQ ID NO(s): 14, 21, and 16, and SEQ ID NO: 378 of Christian et al. comprises the instantly claimed light chain CDRs of SEQ ID NO(s): 11-13. As such the technical feature that links the Groups is not special, and unity of invention is lacking.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221. The examiner can normally be reached M-F 9:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NELSON B MOSELEY II/Examiner, Art Unit 1642